European Union-Latin America and Caribbean Summit (debate)
The next item is the Council and Commission statements on the European Union-Latin America and Caribbean Summit.
President-in-Office of the Council. - (SL) The Council welcomes the interest shown by the European Parliament in the strengthening of the strategic partnership between the European Union and Latin America and the Caribbean. We are equally pleased with the active role Parliament has had in encouraging concrete commitments towards this region, which would bring considerable benefits to citizens on both sides.
First I should like to congratulate you for establishing the EuroLat joint Parliamentary Assembly, which will play a crucial role in bringing the citizens of both sides together. The Resolutions that EuroLat adopted during its session in December were a valuable and stimulating contribution to the objectives of the Heads of State or Government from countries on both sides at the summit meeting which is to be held next month. We are equally pleased, Mr President, that you have expressed your interest in participating in the May EU-LAC Summit. In this way, with your participation, the good practice introduced at the summit meeting in Vienna in 2006 will be continued.
The European Union and the Latin American and Caribbean countries have agreed that their summit meeting in Lima, under the title 'Addressing our People's Priorities Together', will focus on two key chapters. Firstly: on poverty, inequality and exclusion, three of the topics representing the key challenges for social cohesion. And secondly: on environment, climate change and energy - under the title of Sustainable Development. Regarding the first of the two chapters, poverty, inequality and exclusion, I should like to emphasise that for the European Union social cohesion is of key importance and also an objective which is in line with long-term European traditions. Social cohesion means all three, it means fighting poverty, inequality and exclusion. All three components are inextricably connected. We agree with the Latin American and Caribbean countries that our cooperation should be strengthened in all three areas mentioned. This is why we intend to devote our attention to the following subjects: social security, taxation policies and their efficiency, productive investments for more jobs and for better jobs, a policy to fight against all forms of discrimination, sexual, ethical, religious or any other, the improvement of basic social services and social security networks, and the quality of education.
A significant aspect of social progress is the provision of suitable jobs. As you know, all the agreements between the European Union and the Latin American countries and regions contain articles on cooperation in the field of social policy and commitments to respect the so-called primary labour standards, as defined by the International Labour Organization. During the preparations for the Lima summit meeting, both sides have been looking for ways to encourage jobs which have been defined in this way, especially in small and medium-sized undertakings. At the same time the Slovenian Presidency has been emphasising that greater investment in education, particularly at elementary and vocational level, is of key importance in improving our countries' competitiveness both in the European Union and in the Latin American and Caribbean countries.
The second key chapter of the approaching summit meeting: sustainable development and environment, climate change and energy. We emphasise that poverty is closely related with these issues. Climate change will seriously affect our economies, growth and our policy to reduce poverty. We already know that the most vulnerable groups will probably suffer the most. We are aware, both in the European Union and in the Latin American and Caribbean countries, of the safety risks that will be caused by climate change. We know that failure to act means that the consequences will be much graver than the costs of preventative measures. From the current discussions concerning the statement that is to be adopted at the summit, it is clearly evident that we shall be jointly addressing numerous aspects of the global challenge.
We shall both have to change examples of unsustainable manufacturing and consumption. Provisions for concrete and urgent measures for the sustainable management of forests and the use of resources have to be put in place in order to reduce emissions of greenhouse gases, to stimulate investments in manufacturing with low carbon dioxide emissions, to preserve biodiversity, for the management of water resources, and the like.
Of course, the European Union and the Latin American and Caribbean countries will also give priority to further cooperation in this field within the framework of the United Nations. And in conclusion to this introduction, I would like to thank you for your attention.
Vice-President of the Commission. - (FR) Mr President, ladies and gentleman, I should like to join the Minister in thanking Parliament for having included this European Union-Latin America and Caribbean Summit on the agenda for its plenary sitting. This will be the fifth top-level meeting between our regions since our strategic partnership was launched at the Rio Summit in 1999.
The Lima Summit will place particular emphasis on two specific topics: firstly, the fight against poverty, inequality and exclusion, and secondly, climate change and energy. The Summit is taking place in a very stimulating climate.
The Latin America-Caribbean region is changing very fast. For the first time, the gross domestic product of the region has increased by an average of 5% over the past five years. Hence public budgets have increased and that is enabling the region to address the risks of social equality, which are still significant. It must not be forgotten that over 200 million people still live in poverty there. The region is also becoming increasingly important internationally as a producer of agricultural products and biofuels.
These developments are part of a political context divided between democracy, which is still the most common system in the region, and a growing trend towards populism, indeed, in some cases, the strengthening of executive power at the expense of parliamentary government and the primacy of law.
As you know, Europe is involved at very many levels. With the region, it has committed itself to resolving those structural problems. Europe is still the main donor for development cooperation, the biggest foreign employer. As the second trading partner for the region, Europe leads the field in investment, which is considerably higher than investment by China. Our general association agreements with Chile and Mexico have had a significant impact on the growth in our trade since they were first introduced. We are now at the third stage of the negotiations for the signature of association agreements with the Andean Community and Central America, which there is every indication will happen in the near future. We are working on promoting and supporting regional integration, sharing the positive experience of Europe in that respect.
Similarly, we are currently negotiating with Mercosur on the possibilities for getting things moving again in the present situation. We have recently signed a strategic partnership with Brazil, which should lead to the initiation of a first joint action plan by the end of this year. The Caribbean region is the first, and so far the only one, to have successfully negotiated an economic partnership agreement with the Union under the Cotonou Agreement.
We are, of course, continuing to support democracy and human rights throughout the region, both through cooperation programmes and also, where necessary and only when requested, through election observation missions.
Finally, I shall outline the priorities for the Summit and the immediate future. Social cohesion and regional integration, in view of their importance for economic and political stability, and multilateralism, since the values of the two regions are very similar, must remain the political priorities for the European Union-Latin America-Caribbean partnership. The main objective of the European Union for the Lima Summit is to consolidate the existing strategic partnership and move it forward in two areas, social cohesion and sustainable development, which will be of crucial importance to our relationship with the region in the immediate future.
As regards social cohesion, the European Commission has been implementing major aid and cooperation programmes to reduce poverty in the region. Forty per cent of the EUR 2.6 billion cooperation and development allocation for the next six years is being used to resolve social cohesion problems.
As regard the environment and climate change, we want to cooperate more with the region in order to meet this global challenge. On the initiative of the Commission, the first European Union-Latin America-Caribbean ministerial dialogue on the environment was opened in March 2008, as a prelude to the Lima Summit. We need to seize the opportunity that is open to us to ratify with our partners the existing relationship between sustainable development and climate change, even if many countries in Latin America still devote very little attention to the problems of climate change, in spite of its negative and sometimes disastrous impact on the region.
Finally, the European Union must emphasise the important role that it continues to play in promoting this regional integration and the positive effect of the integration on the economic and political stability of the sub-regions.
That is the information that I have for Parliament and I shall obviously be very interested in the speeches that follow.
on behalf of the PPE-DE Group. - (ES) Mr President, beyond mere rhetoric, what the EP wants from the ambitious resolution it intends to adopt tomorrow is to match its words with actions, supporting the Lima agenda in terms of poverty and social exclusion as well as protecting the environment and fighting climate change with a raft of measures.
Mr President, we also wish to expand on the arrangements for the association agreements - in which we must have faith and believe - with the Mercosur Customs Union, with the Andean Community and with Central America, so that they can b concluded as quickly as possible, and especially within this parliamentary term, to allow the House to issue its mandatory consent.
We also wish to express our solidarity with all those who have been kidnapped in Colombia, including, of course, Ingrid Betancourt, and again call for their unconditional and immediate release.
Mr President, Latin America has a population of 600 million, it accounts for 10% of the world's GDP, it is home to 40% of the planet's vegetable species and has a wealth of exceptional human resources.
For the EU, however, Latin America is not just a market, it is a continent with a shared history and common values, which, not without some difficulty, are apparently becoming consolidated, if not everywhere: freedom, democracy, respect for human rights and the rule of law.
This is the message we wish to send from the European Parliament, which we will repeat at the EuroLat Assembly in Lima next week: we want to see the establishment of a regional strategic association based on values, a bi-regional strategic association with a soul.
Mr President, I feel that this is a wonderful occasion to ask the President-in-Office of the Council and the Commission to make every effort. Indeed, the EP will see to it that the Lima Summit is a resounding success, and you, Mr President, will have the opportunity, on behalf of the House, to send out a clear and well-defined message of the EU's new commitment to Latin America.
on behalf of the PSE Group. - (DE) Mr President, distinguished empty Chamber, ladies and gentlemen, on 16 and 17 May the heads of state and government of the European Union and the Latin American countries will meet in Lima. That will be an opportunity for them to achieve an historic breakthrough in the bi-regional dialogue between Europe and Latin America and develop a new dimension in relations between our two continents.
One third of the member states of the United Nations are European and Latin American countries. That figure alone should indicate to the Europeans that the transatlantic relationship means more than just Europe's relations with the United States of America. Transatlantic relations mean Europe and Latin America, above all! On almost all the important issues that we debate in this House, the Latin American countries' views dovetail with those of the European Union.
In our resolution, we talk about our ideas on social cohesion, and these ideas are shared in their entirety by all the Latin American governments, whether they are led by the right or the left. We talk about the measures that are essential to protect the environment and the climate, and this meets with great resonance on the Latin American side. Let me point out in passing that none of the climate goals - not one - can be achieved unless the Latin American countries are on board with us.
When we talk about the reform of the international institutions, the reform of the United Nations, about Security Council reform, when we Europeans talk about multilateral policies being the solution to conflicts in the 21st century, all our Latin American partners give us wholehearted support. When we talk about the need to reform the financial systems and bring the international financial markets under control, then nowhere do we meet with greater understanding than in Latin America. Speak to any Argentine politician, whether from the left or the right, and they will tell you exactly what havoc international finance policy can wreak in a country!
When we talk about the food crisis, as we did yesterday, and about the increasing scarcity of food and farmland for food-growing as a result of the production of biomass, and how this is a consequence of environmental policy, we should talk to the Brazilians, and to Latin American politicians. We will find a clear focus on these problems. The increasing scarcity of food is causing price rises and hitting our consumers hard, but they are hitting consumers in Latin America even harder. Nowhere is there stronger backing for Europe, and stronger resonance when it comes to solving current problems, than in Latin America.
In Vienna, at the last Summit, Chancellor Schüssel, as the then President of the Council, said: 'It was marvellous, everyone was able to talk to each other!' That is great, but we cannot afford that to be the only outcome in Lima. We must now achieve tangible agreements with Mercosur, with the Andean Community and with the Central American countries and bring the negotiations to a conclusion.
I do not want to draw a veil over the many problems which exist and which have to be resolved; these have to be addressed as well. What are we going to do about Cuba? Do we want to maintain the sanctions for much longer? The vast majority of the EU Member States want to lift these useless sanctions. There are some who are not in favour, however. What is interesting is that some of the countries which do not want to lift the sanctions are, nonetheless, massively expanding their trade relations with Cuba at present. That will be hard to explain to anyone in the long run. Let us put an end to this policy. Let us remember that bringing about change by fostering closer relations is always a better approach than the isolation championed by George W. Bush.
Of course, José Ignacio Salafranca Sánchez-Neyra is right to say that FARC must release the hostages. Colombia, as a country, is a hostage to terrorism, more than any other, and Ingrid Betancourt must be released, and all the other hostages must be released as well.
Relations between the European Union and Latin America could be the key to cooperation between two major world regions. Making the world a more peaceful place, adapting its institutions to the needs of the 21st century, tackling environmental and food problems, developing better financial controls: all these issues are on the agenda in Lima. My Group attaches great importance to encouraging the European Parliament to give far more priority to this policy in future than we have done in the past.
on behalf of the ALDE Group. - (ES) Mr President, a community such as the Latin-Caribbean community, whose entire population on the American continent resembles our own, whom we can speak to in its own languages - Portuguese, French and Spanish, among others - merits special consideration and treatment by the European institutions.
In additional to historical links, we share Christian roots, principles, values and many interests, and so we must continue to elaborate on the bi-regional strategic association already announced at the four Summits of Heads of State and Government preceding the Lima Summit we are discussing today.
This means we can continue to propitiate social, cultural and political rapprochement between our societies, and also in terms of trade, economics, security and the fight against climate change and in favour of sustainable development.
I agree we ought to give this association a full strategic perspective, which, on the heels of those already in place with Mexico and Chile, should lead as soon as possible to negotiations with Mercosur, the Andean Community and Central America and, on the basis of a multicultural vision, allow us to create a global interregional EuroLat zone as a WTO-compatible model envisaging freedom of movement of persons and free commercial and regional trade facilities.
To this end, Europe must make its contribution to the diversification and modernisation of production processes in Latin America with plans for technology transfer and capacity-building, creating the best possible context for investment within a comparable framework of legal certainty, towards Latin American integration and, as the culmination of all this, the eradication of poverty, inequality and exclusion.
We must make intelligent use of the Community funding instruments relating to development cooperation, promotion of democracy and human rights and other programmes in relation to training, education, scientific and technical cooperation, health, emigration, etc.
We ought to create a bi-regional solidarity fund, a conflict prevention centre, a foundation to encourage dialogue, an emigration observatory, and immediately add Mercosur to the EuroLat Parliamentary Assembly.
The future will not wait, Mr President, and uniting both sides of the Atlantic is the West's challenge in the context of globalisation and the 21st century.
on behalf of the UEN Group. - (LV) Ladies and gentlemen, although relations between the European Union and Latin America could be described as dynamic, our potential for cooperation is nowhere near being fully exploited. Now to some practical matters: Latin America is generally rich in energy resources, but demand will increase and it will require the necessary major investments. It is mutually advantageous that there should be equal opportunities in the different Latin American states for our investment - including those in which restrictions have been laid down. For its part, the European Union ought to lend a helping hand in the sphere of renewable energy technologies, since climate change is a shared concern. The reality of the countries of Latin America and the Caribbean region is such that the benefits of democracy on some occasions do not reach society as a whole. It is therefore very important to pass on our experience in reinforcing democratic institutions. A stable and secure region with sustainable socio-economic development is in our interests. A transition from donor policy to cooperation between equal partners is both the objective and the result hoped for from our joint work. Thank you.
on behalf of the Verts/ALE Group. - (ES) Mr President, firstly I wish to remind the House that here we are discussing a summit with a dubious process, the results of which are certainly unpredictable. Nobody entertains any doubts, in my opinion, as to the importance of improving relations between two of the world's most populated regions boasting high levels of progress, Europe and Latin America.
It is also true, however, at least at present, judging by the results of previous summits, that there are many unknown factors within this process. For example, beyond the rhetoric, the truth of the matter is that the context of relations between the EU and Latin America, to date at least, has produced little success in terms of regional integration or in reducing poverty levels there.
We all know that it is no easy process to secure specific agreements at such a varied forum with such a wide spectrum of political views as the Lima Summit. Nevertheless, this is why I feel it is relevant to pay close attention to social and political movements in the region moving towards changes in the erstwhile majorities on the American continent. I also wish to take this opportunity to congratulate President Lugo on the results obtained in Paraguay, as an example of these changing trends of which we ought to take due note.
I admit that I am highly sceptical about what may emerge from the meeting of the Heads of State in May beyond reiteration of the three commitments already made in the past; the fight against poverty and in favour of social cohesion and sustainable development.
Be that as it may, I still believe it is important not to miss out on this new opportunity as we did in the past. Specifically, I feel two essential aspects here ought to form part of both the discussions and their conclusions. Firstly, we must bear in mind that not only should association agreements between the EU and Latin America be comprehensive, ambitious and balanced, but it is of paramount importance that they make a contribution to people's human rights and social and economic rights, and to mutual sustainable development and to the reduction of inequalities. This means that, secondly, the current asymmetries between both regions ought to be taken into account, with a specific goal: not to move us closer to what some parties apparently wish to see, a European-style Americas Free Trade Area.
I would also call for the summit to take note of a call made in this House recently to combat the murder of women, feminicides, since I hold this as one of the world's main challenges at the present time, including in the region concerned.
I also wish to call upon the organisers of the summit, in this case the Peruvian authorities, and more specifically the authorities in Lima, to guarantee participation by civil society. Among other measures, this means that the Enlazando Alternativas civil organisations can obtain the space and facilities they need to arrange their work and debates within the framework of the summit, and actually open up dialogue which has been called for on so many occasions.
Lastly, in relation to Colombia, major measures and, I would say in some cases, even drastic measures, must be implemented in all urgency. However, I am one of those who think - and there are many of us who think the same - that any action in this context must be taken as part of an attempt to find a negotiated end to armed conflict. If this is not the case, I fear there can be no solution or positive results, especially for those whose immediate release we are calling for today, but also for groups of people who are now clearly under threat and in danger due to a large number of factors, not only the guerrilla factions, but other elements, too.
on behalf of the GUE/NGL Group. - (ES) Mr President, ladies and gentlemen, Commissioner, Minister, the Fifth Summit certainly has a specific agenda to discuss social exclusion and poverty.
The reality of the situation, ladies and gentlemen, is that a popular response has now emerged to all the policies that have impoverished one of the richest regions on the planet.
The new stance of the people of Paraguay in their election of President Fernando Lugo is the clearest indication of this on the ground in opposition to neo-liberal policies that have impoverished the continent.
The EU must therefore take account of this reality. This is why we feel there must be a new EU position with respect to the Republic of Cuba as part of that new reality.
Minister, in June we will have the opportunity to do away with the old policy of exceptional status that the EU has maintained with the Republic of Cuba, the only country in the world - in the entire world - with which the EU has maintained this exceptional status.
It is now true, with the bilateral state of affairs of the Member States' relations with Cuba, that this position no longer exists. It has been destroyed, and thus we have a magnificent opportunity to become part of the new reality now being introduced by Latin America and the Caribbean.
Thus we intend to support the joint resolution. I feel that all the EP groups have reached a major compromise to secure this agreement. We will doubtless maintain two amendments. One of these concerns Colombia since, in accordance with the United Nations' approach, we feel the conflict in Colombia must be solved by agreed negotiation, political negotiation. There is no other solution to the conflict. Here we should also state our opinion that civil society must be an active participant as an alternative to the Summit of Heads of State and Government in Lima.
We likewise intend to call on the Peruvian Government to do all in its power to allow civil society's Enlazando Alternativas encounters to be held also, thereby offering criticism and alternatives.
on behalf of the IND/DEM Group. - Mr President, Commissioner Barroso was on a sales mission the other day in Ireland. He regretted that President Bush had met 16 different Council presidents during his eight years and praised the Lisbon Treaty for establishing a joint president.
We are currently following the battles between candidates for each competing party, from state to state, on television channels until the American president is elected. How will we choose our president? He will not be elected! There is no election campaign to follow on TV; there are no candidates for primary selection; there are no individuals we can vote for. In Europe, we are leaving it to 27 prime ministers to meet behind closed doors and select a politician from the past: a politician like Mr Blair, who cannot be elected any longer in his own country, or the former Austrian Chancellor, who was voted out of his job in Austria and who may be a candidate of compromise for Chancellor Merkel, Prime Minister Brown and President Sarkozy - the three European leaders who will elect the president for all of us.
They will meet privately behind closed doors and appoint the president whom we shall send to the US and Latin America. Our non-elected president will go to China and Russia and criticise their failing democracy. He - there are no plans for a she - can be accompanied by a Commission president, who is not elected either, and a foreign minister, also hand-picked by a super-qualified majority of 20 of the 27 prime ministers in the Lisbon Treaty Union.
Democracy was born in Europe, 2 500 years ago in Greece. How can a Commission president praise a Treaty in which all the executive functions are hand-picked behind closed doors instead of being the result of the voters' choice? Too many countries have too often sent to Brussels people they wanted to get rid of at home.
Instead of the lack of democracy in the Lisbon Treaty, we should opt for a Europe of democracies and a democratic Europe where the voters elect all the people who will serve the European citizens in negotiations with other countries.
Commissioner Barroso said in Cork that the Lisbon Treaty would bring the EU closer to its citizens. No, it will not! It will erase parliamentary democracy in 49 new areas and give us legislation and representation mainly by people we cannot elect or select. We, the elected, can be heard in foreign policy, but no one needs to listen. We, the elected, can send proposals, via amendments, to the non-elected in the Commission. We, the elected, can vote for or against Commissioner Barroso, if he is reappointed by 20 of the 27 prime ministers. It is not the recipe for democracy we shall represent in a non-democratic world.
Mr President, thank you for allowing the expression of both critical and constructive views for 29 years in this assembly - the least bad institution in the EU. This may be my last debate with the Commission and the Council. After 29 years I will leave this place to my successor, Hanne Dahl, and I will not be a Member during the coming asparagus season in May. Bye, bye, asparagus, Alsace wine, Munster cheese and the monster travelling circus between Strasbourg and Brussels.
(SK) The forthcoming European Union-Latin America and Caribbean Summit will be the fifth meeting of senior officials from both regions. The Summit participants will focus on the priorities that require greater attention: fighting poverty, inequality and discrimination, sustainable development, climate change, environment and energy.
As Vice-Chairman of EuroLat, I would like to speak on the environment, and water issues in particular. I have prepared a working paper for the meeting in Lima in which I analyse the present state of this important natural source in the European Union. In the paper I also evaluate the European Union's assistance to Latin America in relation to water issues, through a survey listing many projects within the scope of this help in areas such as water supply and sanitation, integrated management, research, monitoring and prevention of natural catastrophes.
In conclusion I emphasise the need for a global approach to this issue, through institutional and legislative changes and innovations in the water sector. Access to clean water, and proper solutions to sewage water disposal and sanitation are important preconditions for public health.
(DE) Mr President, ladies and gentlemen, of course, I too would like to wish Mr Bonde personally all the best for the future. Nonetheless, I think it is rather a pity that he felt compelled to repeat his frequent comments about the institutions during this important debate on Latin America, because the subject of Latin America is important in itself. That is borne out by the figures quoted by Mr Schulz. One third of the members of the United Nations will be meeting in Lima. Between us, we represent a billion people and if we can reach agreement, we can have a positive influence on the world's development. In light of globalisation and the challenges we face, notably in relation to China or indeed other countries, it is essential for Latin America and Europe to work together.
Climate change will be an important topic, and the resolutions rightly state that it is the poor who will be hardest hit by climate change. I can speak from experience here: I myself am involved in the work of a small NGO in Central America, and what the people suffered there as a result of Hurricane Mitch and Hurricane Stan is just a small foretaste of what we can expect if we do not get climate change under control. It is good that we agree on so many points here.
There are some points, however, on which we do not yet agree. Here in the House, we voted by a large majority in favour of the inclusion of aviation in emissions trading. Vice-President Barrot is aware of this and has expressed himself in very critical terms on this subject. The rest of the world has attempted to block this move via the ICAO, and unfortunately that includes Latin America. I think this must be a topic for discussion in Lima. If we want to work together to combat climate change, the Latin American countries must also play a constructive role.
Finally, may I say a few words about Cuba. Mr Schulz has said that we should not pursue the same policy as Mr Bush, but we have never done that. We have never applied the kind of economic sanctions - sanctions that affect the Cuban people - that America has imposed. What we have done, in the past, is to make it a priority to ensure that our partners, the democratic opposition, feature in the dialogue.
Oswaldo Payá and the Damas de Blanco have been awarded the Sakharov Prize and we cannot simply revert to 'business as usual' if the Damas de Blanco have still not been able to receive it and, as occurred only last weekend, some of them have been arrested again. We should not forget about our partners in the dialogue with Cuba.
(ES) Mr President, firstly I wish to express my support for our group chairman and spokesman on this issue, Martin Schulz. In my opinion, EU relations with Latin America are our most important relations and have the greatest future potential, in view of the dimensions involved, as has already been said here, our shared values in the multilateral system of the UN, and the evolution of Latin America, which is showing economic growth and a reduction in poverty.
They are all democratic countries, with the exception of Cuba. The Lima Summit is a good opportunity for the other 49 countries to call on the Cuban authorities to launch a peaceful process of transition to democracy through dialogue, and it is also a wonderful opportunity to establish a genuine strategic and sustainable alliance.
Lastly, to prevent us from falling into some rather typically European romantic temptations with respect to terrorism or organisations which, like the FARC, are now drug-dealing guerrillas, not the romantic paramilitary groups of the 70s, they could also be called upon to abandon violence once and for all, unilaterally and unconditionally.
Mr President, I think that human rights and women's rights should also be a high priority in the relationship between the European Union and Latin America. I would like to draw your attention to a specific situation in Nicaragua. The ban on therapeutic abortion, which was legally imposed in 2006, has already had tragic consequences on women's health, with all victims of rape, such as a nine-year-old girl or a paraplegic twelve-year-old girl, obliged to go through with their pregnancies although their own lives are at stake.
Moreover, lawyers and human rights defenders are themselves under criminal investigation for incitement to commit crimes, merely because they challenge this inhuman legislation or because they defend doctors. This is unacceptable and the European Union cannot afford to be silent.
Last week, the Parliamentary Assembly of the Council of Europe adopted a resolution on access to safe and legal abortion in Europe, which means that we care about women in Europe. But, if we want to convince our citizens that human rights are values that we genuinely treasure, we must prove that we do not apply double standards with regard to partners with whom agreements negotiations are ongoing.
Mr President, the strategic importance of the partnership between the European Union and Latin America and the Caribbean is a very important one. Ever since the 1960s, the European Union, Latin America and the Caribbean region have been building closer political and economic ties.
The EU is now the largest donor of aid to these countries, and the EU is the second largest trading partner of Latin America and the Caribbean region. A large element of these EU monies goes to projects which promote social cohesion and combat poverty. Together as political democratic bodies we are working on a range of issues of mutual importance, including the following: addressing the increasing importance of energy and environmental issues, including climate change via the EU Rio Group, working together on many projects to promote conflict resolution, the rule of law, democracy, good governance and human rights, and putting in place a stronger level of third level education links between our two groupings.
Our political, economic and social links must continue to grow. That said, however, we still have our clear differences. I believe that the EU has made the right decision with regard to Brazilian beef imports, and that all food imports into the European Union in the future must accord at all times to the same exact standards which apply to the European farm and food sectors. There must be a level playing pitch at all times with regard to the rules which apply to EU food imports - regardless of where they come from - and to EU-manufactured products.
(IT) Mr President, ladies and gentlemen, I have already stated on another occasion how strategically important it is for Europe to conclude a special partnership with Latin America, given our obvious sharing of principles, values, culture and interests.
In an effort to go beyond the numerous redundancies contained in the resolution, I believe it must be stressed at the forthcoming meeting that the two continents have an interest in stepping up trade in semi-processed high-tech goods, for the sake of both partners, without an asymmetrical relationship ultimately putting other possible trade partners at an advantage.
This will be useful for both continents, I believe, thanks in part to the fact that Europe's approach undoubtedly demonstrates greater sensitivity towards sustainable development than for example those of the United States and China. Europe's considerable experience with social organisation and development can also contribute significant added value to bilateral trade. Hence the need, in my opinion, to bolster our commitment to creating the EULAC.
(SL) The events that will take place in Lima in April and May on the parliamentary and governmental line must strengthen the southern dimension of the transatlantic cooperation. It is essential for the development of the strategic partnership between Latin America and the European Union that it takes place in a stable economic, social and political situation. That is why I believe it is of the utmost importance that, given the numerous objectives that accompany our efforts, our efforts are directed primarily towards two crucial objectives. Firstly, towards supporting sustainable economic growth - I am glad that for several years now Latin America has been experiencing economic growth; secondly, towards strengthening regional and inter-regional cooperation.
I think that Latin America is now facing the same challenges as the European Union did during the first years of implementing the common methodology. Thus, I am convinced that the European Union's experience would actually be very applicable in their Continent's attempts to achieve a new quality in regional and inter-regional cooperation, including the achievement of new dynamics. I believe that the word dynamics is very appropriate - we know what difficulties Mercosur encountered in the beginning and, in fact, still does.
Ladies and gentlemen, I have had the opportunity to see the disappearing glaciers of Patagonia. It is a process that is well known also in the European north, and I believe that there could be some unforeseeable developments and/or consequences of these accelerating events that would demand much more cooperation and considerable solidarity, and I hope that the summit meeting in Lima will also pay attention to such possible events.
(PT) Mr President, the cooperation between the European Union and Latin America has been a success story. It now has its own particular framework with the creation of the Euro-Latin American Parliamentary Assembly which will give fresh impetus and incentive. I would say that this is the first stage in the integration of Members of Parliament of Latin America and this House. I hope that we in the European Parliament will shoulder this responsibility and adopt the Joint Declaration in question so that this can serve as a roadmap for the Summit of Heads of State and Government.
I do not have much time to set out my reasons which is why I will endorse what the Chairman of my political group, Martin Schulz, has said. Although I fully agree with him, I must just make a couple of minor points: the first is that Europe has particular responsibility for solving the problems in Colombia. Europe must fully commit to the Colombia issue and help to ensure stability in that country. It must also quickly find a solution in order to normalise relations between the European Union and Cuba. It makes no sense for the current situation to continue. We must move forward in a spirit of progress and cooperation.
(ES) Mr President, Latin America shares many principles and values with the European Union as a result of their close historical, human and cultural links. You might even say we are natural partners.
The Lima Summit ought to enhance our bi-regional association with Latin America and the Caribbean in all areas, and encourage agreement to take on global challenges together, from climate change to drug trafficking or terrorism.
One of the most predominant problems in Latin America is social inequality. We must assist the countries in this regard, and it is my hope that the Lima poverty eradication agenda is an ambitious one, although obviously there is no substitute for the political will of the governments concerned.
A key factor in the fight against poverty is economic growth, which is facilitated by private investment. Investment, however, requires stable legal frameworks, and I would like to see an undertaking at the Lima Summit in relation to legal certainty. Foreign investors must not be scared away from Latin America, for in this age of globalisation they will have no difficulty finding other regions for their investment.
To strengthen bi-regional relations, including economic and trade relations, the negotiations on the association agreements with the Central American countries and the Andean Community must be speeded up. Hopefully the Lima Summit will also help to overcome the impasse in the negotiations with Mercosur. The agreements with Chile and Mexico ought to push things forward. While we are on the subject, I should say that consideration ought to be given to elevating Mexico's association with the EU to strategic status.
With a view to forging closer human and educational links, ladies and gentlemen, I also hope that Lima encourages what is now known as the Area of Higher Education, the Common Area of Higher Education, and that we continue to make progress in terms of cooperation between universities and the recognition of studies and qualifications.
This Summit also ought to approve the Euro-Latin American Foundation, a type of think tank for the development of bi-regional relations, and give our relationship some much-needed visibility, since regrettably it is not well known in Europe.
Finally, I hope that the Summit will deliver a renewed commitment to pluralist democracy and respect for human rights in accordance with the profound concept of human dignity, which we support on both sides of the Atlantic. The idea of the political prisoner, Mr President, must be totally eliminated in Latin America, and in Cuba, and violence against dissidents must be stamped out.
(PL) Mr President, European Union-Latin America and Caribbean summits play a significant role in defining and strengthening the direction of the strategic partnership between our regions. The forthcoming Lima Summit provides a further opportunity to deepen dialogue on matters of crucial importance to both areas. I am therefore pleased to note that the main focus of the Summit will be on issues that are vital in terms of ensuring the ongoing well-being of our societies and contributing to stable economic growth.
On the one hand, the Summit will deal with issues pertaining to social cohesion, notably poverty, inequality, discrimination and social exclusion. I should like to point out that according to estimates by the UN Economic Commission for Latin America and the Caribbean in 2007, 36.5% of the population of the region is living in poverty, whilst 13.5% is living in extreme poverty. The figures have improved in recent years, but the problem still calls for commitment from many partners: Member States of the European Union are numbered among the latter.
On the other hand, issues pertaining to sustainable development, environmental protection, climate change and energy represent challenges that are having an increasing impact on the way both continents function. Unquestionably, therefore, there is a need to establish common priorities and ways of working together in order to respond effectively to the forthcoming changes. Reconciling economic growth with the principles of sustainable development is particularly important. This is a very difficult challenge indeed, particularly in the case of developing economies and of those undergoing change.
It should also be borne in mind that cooperation between the EU and Latin America and the Caribbean transcends the two main areas to be dealt with at the Lima Summit.
I should like to point out too that the second ordinary session of the European-Latin American Parliamentary Assembly is to be held in Lima on the eve of the Summit. The European Parliament's involvement will certainly strengthen the strategic partnership between our regions. Accordingly, I await the results and final declaration of the Fifth European Union-Latin America and Caribbean Summit with great interest.
(DE) Mr President, I welcome the fact that the governments will enter into dialogue on key issues at the European Union-Latin America and Caribbean Summit. Małgorzata Handzlik has just made the point that it is very important that the parliaments should also be increasingly involved in this intercontinental dialogue and contribute to the process.
In my view, it is especially important that there should be stronger contacts between Europeans and the people of South or Latin America and the Caribbean. It is not only business people and tourists but young people, above all, who have an important role to play. We need them if we are genuinely to establish better relations.
In the European Union, we have gained valuable experience with student exchange programmes among the Member States, and this system should now be intensified in our relations with Latin America and the Caribbean as well.
We need young people so that we can find viable and sustainable solutions in future to many of the important issues we face.
(ES) Mr President, Latin America is a changing continent. Changes are occurring on a constant basis, and specifically there have been two major changes in recent months or weeks or days.
The first is Cuba's policy in terms of how it treats its citizens from an economic and a social perspective; the second change has been brought about by the elections in Paraguay, which would seem to promise a completely different government.
In view of these situations and these changes, how have the Council and Commission reacted to take account of these changes and the possibility of influencing these two countries?
(PL) Mr President, the countries of Latin America have undertaken far-reaching pension reforms with significant involvement by the World Bank. Europe's demographic crisis suggests that we should consider whether we are satisfied with legal provisions that promise a relatively good deal despite uncertainty as to the existence of sufficient financial backing to enable those promises to be met. In view of the different experiences of both continents in this regard, it may be worth working together as we consider how to deal with the problem. We need to find a way of enabling people of an advanced age to lead a dignified life, even though they are often in poor health and therefore unable to continue working despite the economic impact of the demographic crisis.
(PT) The parliaments of Latin America and Europe are fundamental to the success of this Summit. They are also fundamental to achieving the two main objectives, which are the integration of Latin America and cooperation between the European Union and Latin America, based on the values defended in this House and in particular on those highlighted by the Chairman of my political group.
However, Mr President, I must point out another aspect, which is that this cooperation and its effectiveness are important not only for the two continents of Latin America and Europe but also, due to the values defended by these two groups throughout the world, for the global context. Through this cooperation, those results not achieved through the Millennium Development Goals, through multilateralism and through the pursuit of those values guiding European integration and the European project can be achieved throughout the world. It is this global aspect that in my view justifies a greater commitment from us all, in particular the parliaments.
(RO) The historical, social and political conditions in Latin America have put women in a doubly difficult position: on the one hand, they are mostly responsible for the economic production, especially in the rural environment.
On the other hand, they are the favourite victims of forced relocation and dispossession, human trafficking, violence, sexual exploitation and public control over their reproductive capacities.
Under these conditions, taking a gender approach is not only desirable but necessary. For this reason, we request your support for an oral amendment that would support the strengthening of women's positions and respect for their rights.
President-in-Office of the Council. - (SL) I have listened very carefully to the debate on the preparations for the EU-LAC Summit, and I believe that it will be of great help for the preparation and conduct of the summit meeting. Mr Salafranca said that the cooperation between the European Union and Latin American and Caribbean countries must move from words to actions. I could not agree more; however, I would add that this is actually happening. The EU-LAC summit meetings are not just events where eloquent statements are made and grand designs are announced but never materialise. These meetings are events where commitments are made that do actually come true.
In this connection I should like to mention several points. The report on bi-regional cooperation between the European Union and the Latin American and Caribbean countries, which the joint presidency presented at the previous, fourth summit meeting in Vienna, is proof of the substantial progress which has been achieved so far in the actual implementation of the commitments made. I should also like to mention almost 400 bi-regional measures for the implementation of the commitments made in Guadalajara, as well as the new list that has been prepared concerning the implementation of commitments made at the Vienna Summit in 2006. We hope that the Lima Summit will achieve a further step towards the acceptance and implementation of commitments undertaken.
A number of Members of the European Parliament, amongst others Mr Schulz, Mr Meyer-Pleite, Mr Liese, Mr dos Santos and several others, regretfully I cannot mention them all, have mentioned the Cuban issue. I should like to say that the Lima Summit will not be the EU-Cuba Summit, neither will it be a summit on Cuba. However, as so many opinions have been voiced, I should like to make just a couple of important points.
For the time being the policy of the European Union, and that of the EU Council and the EU Presidency, towards Cuba is being regulated by the following documents: the common platform of the European Union for 2006, and the General Affairs and External Relations Council's conclusions last year. The two documents represent the basic guidelines for all the Member States and their attitude to Cuba, and also for their talks on Cuba with third countries. I should like to add that the core of the European Union's policy toward Cuba is human rights.
The session of the General Affairs and External Relations Council in June will be another opportunity to discuss Cuba. I should like to say that the Slovenian Presidency is making efforts for a new common platform to be adopted at this session. We hope that our efforts will be successful. However, as I mentioned earlier, this will not be a subject of discussion at the Lima Summit in May, which will be a meeting between the EU and the Latin American and Caribbean countries as a whole.
In conclusion, I should like to say that it is the wish of the Slovenian Presidency that the summit meeting provide a further impetus, or to paraphrase Mr dos Santos, would generate new dynamism in the relationship between the European Union and Latin America and the Caribbean, and I am convinced that with debates such as this one the European Parliament can contribute to the achievement of this aim.
Vice-President of the Commission. - (FR) Mr President, Mr Salafranca, I can say that the Commission has put every possible effort into making this Summit a real success. As Mr Schulz has pointed out, and the Minister has just said, Lima really has to be an opportunity to give a strong impetus to relations between Latin America and Europe.
As many of you, including Mr Schulz, have stressed, we have many shared values. There is joint support for multilateralism and there is an undoubted need for close cooperation between the European Union and the Latin American countries if we want our influence to be felt in an improved global organisation. If we want reforms in the major international institutions, we shall only achieve that through a fairly far-reaching agreement between Latin America and the European Union. There is no other region in the world with which we are working as closely as Latin America at a multilateral level.
Mr President, I should now like to reply briefly to a few questions. The first relates to the hostages. Obviously the Commission has systematically supported all efforts to reach a humanitarian agreement on the release of all hostages. The Commission is, of course, very sensitive to the speeches that have raised this problem.
I should like to say a word about Cuba. Certainly, as the Minister has said, Cuba will not be the central issue at this Lima meeting, but all the same I want to say that the policy of the European Union is one of constructive engagement. We are not in favour of a policy of isolation or sanctions. Our Commissioner, Louis Michel, was in Cuba recently. We are prepared to cooperate with Cuba on areas of common interest, but obviously our dialogue with Cuba includes the human rights issue.
We also want to make progress on the association agreements. We intend to make progress with Mercosur. We also want to reach a conclusion in 2009 with the Andean Community.
I am going to talk about a few points that have been raised in this very interesting debate. The point raised by Madame Belohorská, access to water, is very important and the issue has been included in the draft statement for the Lima Summit. The Commission is backing water access projects and programmes in several countries.
Participation by civil society has also been mentioned. Civil society will be organising two events in preparation for the Lima Summit: the organised civil society conference, ESOSOC, and the conference of NGOs, non-organised societies. The Commission has provided financial backing for those conferences and a report will be presented on them at the Lima Summit.
The question of food prices has been raised and it is true that the rise in food prices will certainly affect Latin America, where over a third of the population is already living in poverty. In some countries, such as El Salvador, people are heavily dependent on food. The increased food prices will obviously have a profound effect on a population that is already very vulnerable. This issue is of course linked to the strategy on biofuels. That is a delicate issue, which it will certainly be worth discussing.
The position of women in Latin America has been mentioned. The Commission is extremely worried about the situation in Latin America, especially in Mexico and Guatemala. We are fully aware of the position and are trying to combat the problem. We are grateful to the European Parliament for its work on the subject.
My replies are not comprehensive, but the debate has been very useful and it will certainly add clarification to the Lima Summit. The Summit will enable us to step up the dialogue with the region and coordinate our efforts better on important international deadlines, especially for the environment. It is also an opportunity for us to see how we can support democratic responses to the structural problems inherent in social cohesion. Certainly the European institutions need to coordinate their efforts to differentiate their approach, to adapt it to the problems of each of the states in the region.
Finally, I should like to welcome the work of EuroLat. EuroLat, the Euro-Latin American Parliamentary Assembly, was set up after the 2006 Vienna Summit. It has already made a valuable contribution to cooperation with the region, whilst strengthening the democratic will on both sides. In that connection, we are sure that, with the special links it has with the region through EuroLat, the European Parliament will act decisively in ensuring that the association between the European Union and the countries in the region plays an increasingly important strategic role.
Once again I should like to thank all the Members who have spoken and provided clarification in preparation for the Lima Summit.
To conclude the debate I have received six motions for a resolution pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 24 April 2008.
Written statements (Rule 142)
in writing. - (HU) It is no accident that the Latin American rain forests are called the lungs of the world. Our climate and with it our future depends on how well we retain the original extent of these life-giving rain forests in Brazil, Columbia, Ecuador, Venezuela and other South American countries, along with their biodiversity and richness of fauna and flora. It is therefore important that environmental protection and a proper climate policy are given heightened emphasis in our cooperation between the European Union and the Latin American countries. The voracious greed for profit, the clearing of the rain forests and the planting of crops for biofuels are contrary to the fundamental interests of humanity. We must therefore motivate our Latin American friends to call an end to these destructive actions. The best way to protect these original natural assets, if we are not to upset the indigenous communities, is to leave the people in ownership of their land and leave them to continue their own way of life. An essential of our development and support policy must be to mutually uphold the requirements for environmental protection.